Citation Nr: 1325483	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  04-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a headache disorder, to include as secondary to PTSD or other service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1967 to September 1970, to include a tour of combat duty in Vietnam.  The Veteran is a recipient of the Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2002 and September 2003 rating decisions by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Service connection for migraine headaches was denied in December 2002, while hepatitis C service connection was denied in September 2003.  The Veteran has since relocated, and the Phoenix, Arizona, RO has assumed jurisdiction.

The claims have previously been considered by the Board.  In September 2008, the Board remanded the matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  Following such, the Board issued an April 2009 decision denying entitlement to service connection for migraine headaches and hepatitis C.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims (CAVC or the Court), which in August 2009, on the basis of a Joint Motion for Partial Remand (Joint Motion), vacated the Board's determinations and remanded the matters for further consideration.

The Board in turn remanded the appellate issues to the RO via the AMC in June 2010, September 2011 and October 2012 for additional development.  

The October 2012 remand recharacterized the issue with regard to service connection for migraine headaches as listed on the title page to better reflect the evidence of record and the Veteran's allegations.  The October 2012 remand also recharacterized the issue with regard to service connection for hepatitis C as listed on the title page, noting that a September 2012 brief raised a new theory of entitlement for service connection for hepatitis, as secondary to service-connected PTSD.  

The issue of entitlement to service connection for hepatitis C, to include as secondary to service-connected PTSD, is now before the Board for final appellate consideration.

The issue of service connection for a headache disorder, to include as secondary to PTSD or other service connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's hepatitis C is related to active duty, or that it was proximately caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in October 2002 and July 2003 letters.  Dingess notice was provided by a March 2006 letter.  The claim was subsequently readjudicated, most recently in a May 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Accordingly, the duty to notify has been fulfilled.  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, a November 2011 VA examination addendum, and a December 2012 VA examination report.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record. 

The Veteran had requested a hearing before a Veterans Law Judge, to be held via videoconference from the RO.  Such was scheduled for April 2008, and the Veteran was properly notified.  However, he failed to report for the hearing without explanation or attempt to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA has substantially complied with the Board's prior remands.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  A May 2013 VA memorandum provided that the RO had determined that medical records identified by the Board's October 2012 remand from the Palo Alto VA Medical Center (VAMC) were unavailable.  The memorandum stated that all procedures had been correctly followed, all efforts to obtain the needed information had been exhausted, and further attempts were futile.

A VA examination addendum was obtained in November 2011, and a VA examination was conducted in December 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2011 VA examination addendum and December 2012 VA examination report are more than adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record, and provide rationales for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

In May 2013 correspondence, the Veteran asserted that the examiner who conducted his VA examination did not adequately answer the question posed in the Board's the June 2010 remand.  The Veteran was apparently referring to the December 2012 VA examination, which was conducted to address a contention set forth in the Veteran's September 2012 brief.  The November 2011 VA addendum did properly address the question posed in the Board's June 2010 remand.  A review of the November 2011 VA addendum and the December 2012 VA report reveals that all subjective and objective findings necessary for adjudication of the Veteran's claim were observed and recorded, and thus the November 2011 addendum and the December 2012 report appear complete and adequate.  Accordingly, a new examination or opinion is not necessary for evaluation of the Veteran's claim.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

During the course of this appeal, VA amended 38 C.F.R. § 3.310 effective October 10, 2006).  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted. o whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

To establish service connection for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the current hepatitis C disability and an incident of the Veteran's service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998.  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(n), 3.301.

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).  The Veteran's claim was submitted in 2002.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that contracted hepatitis C during active duty when he received a blood transfusion during emergency surgery after he sustained gunshot wounds.  He also contends that he was exposed to blood during combat operations (in a manner distinct from any blood transfusion) when he assisted with wounded and handled equipment while having open cuts, nicks and sores.  As noted in the 2009 Joint Motion, the Veteran's assertion that he was exposed to blood, as distinct from a blood transfusion, is accepted as credible.  The Veteran also contends that his active duty drug use was to ameliorate his PTSD symptoms.  He asserts that symptoms he had while hospitalized during active duty were at least as likely as not symptoms of hepatitis C as malaria.  

Service treatment records show that the Veteran received several shrapnel wounds and was hospitalized for malaria during service.  Approximately one year after his separation from service in October 1971, the Veteran was noted to have yellow skin and eyes in a VA outpatient treatment report.  The Veteran was first diagnosed with hepatitis C in 1991, but without any symptoms at that time. 

A March 2004 statement from the Veteran's VA physician noted that the Veteran sustained gunshot wounds during his tour of service from 1968 to 1969.  The physician also noted that the Veteran was exposed to blood, received a blood transfusion during emergency surgery, was diagnosed with malaria, and was treated in the local hospital for jaundice, fatigue, malaise, and poor appetite.  The VA physician noted that the Veteran's history suggested that he was infected with hepatitis C long before 1991 and opined that the Veteran contracted hepatitis C sometime in 1968-1969. 

The Board finds that this opinion has little probative weight.  It appears that the opinion was based on the Veteran's reported history, rather than based on a review of the medical records, particularly the claims file.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised on unsubstantiated account is of no probative value and does not serve to verify the occurrences described). 

The November 2011 VA addendum shows that the examiner reviewed the Veteran's claims file.  The addendum, and a corresponding October 2008 VA examination report, set forth the relevant history, the Veteran's subjective complaints, and examination results.  

The addendum provides the opinion that the Veteran's hepatitis C was less likely as not (less than 50/50 probability) caused by or a result of his active duty.  The examiner stated that even assuming that the Veteran was exposed to blood products in service due to nicks and cuts on the fingers and arms while carrying wounded to medevac helicopters, the Veteran still had normal transaminase levels post-exposure in 1971.  He did not have significant elevation of transaminases documented in VA records until 1984.  He had an episode of acute hepatitis and pancreatis in 1987 in California that was likely related to his INITIAL (capitalization in original) infection with the agent hepatitis C and likely related to exposure in the 6 months prior to onset of the hepatitis symptoms.  According to Up to Date version 19.2, serum aminotransferases become elevated approximately 6 to 12 weeks after exposure (range 1 to 26 weeks).  In addition, the Veteran had distinct risk factors apart from service including IV drug use and tattoos.  Therefore, as transaminases were not elevated in 1969 while still in service, and in 1971 post-service, it was not likely that the hepatitis C was contracted inservice.  More likely, exposure occurred in the 6 months prior to hospitalization for hepatitis and pancreatitis in 1987 with prolonged elevation of transaminase noted by VA in 1994 until treatment for hepatitis C and resolution of transaminase elevation in 2004.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained the opinion with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The December 2012 VA examination report provides that the examiner reviewed the Veteran's claims file.  It sets forth the relevant history, the Veteran's subjective complaints, and the examination results.  

The examiner stated that the Veteran's history of drug use was less likely than not related to PTSD.  The Veteran reported use of marijuana while in Vietnam and post-Vietnam to help with chronic headaches.  He also reported the use of amphetamines during active duty, specifically in Vietnam, to keep him awake for guard duty and to be ready in the event of a combat attack.  The Veteran reported that this drug use was never used to ameliorate PTSD symptoms or was secondary to PTSD.  The Veteran reported that he had not used any illicit drugs since 1992.

By contrast, in a May 2013 statement, the Veteran responded to the December 2012 VA examination report by stating that his use of drugs in Vietnam, including use of IVs that were passed from one serviceman to the next, was in order to ameliorate PTSD symptoms and because he was very scared.  

Nevertheless, even assuming that the Veteran did use IV drugs during Vietnam secondary to PTSD, the November 2011 VA addendum medical opinion states that the Veteran's clinical findings demonstrate that it was not likely that his hepatitis C was contracted inservice.  More likely, the Veteran's exposure occurred in the 6 months prior to his 1987 hospitalization for hepatitis and pancreatitis. 

The Board acknowledges the Veteran's own assertions in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  The Board finds that his assertions are credible. 

However, the Veteran's contentions that he incurred hepatitis C during active duty either through blood transfusions, through blood exposure during combat operations in a manner distinct from any blood transfusion, or from drug use secondary to PTSD, do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's hepatitis C is related to active duty via blood transfusions, exposure to blood during combat operations in a manner distinct from any blood transfusion, or from drug use secondary to PTSD) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

The Veteran is competent to state that he observed the claimed symptoms of hepatitis C during or after service, and that his drug use during active duty was secondary to PTSD symptoms.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service, or drug use secondary to PTSD, as establishing the diagnosis and etiology of his current hepatitis C.  As such, the Board finds that the Veteran's assertions are outweighed by the November 2011 VA medical opinion.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for hepatitis C, to include as secondary to service-connected PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis C, to include as secondary to service-connected PTSD, is denied.

REMAND

A preliminary review of the record indicates that the issue of service connection for a headache disorder, to include as secondary to PTSD or other service connected disability, requires additional development.  

The November 2011 VA addendum opinion provides the opinion that the Veteran's migraines were less likely as not (less than 50/50 probability) permanently aggravated by his service-connected PTSD.  The opinion explained that while somatic symptoms were associated with PTSD, discrete conditions such as migraine headaches were not noted to be associated with the condition.  

The Board finds that this opinion confuses causation with aggravation and is therefore inadequate.  The issue is not whether the Veteran's migraine headaches are a symptom of, and therefore caused by, his PTSD but whether the Veteran's PTSD aggravated his migraine headaches, or, in light of the October 2012 remand, whether the Veteran's PTSD aggravated any headaches including tension headaches, as diagnosed in a May 2013 VA examination report.  

In addition, the May 2013 VA examination report notes that the Veteran reported that he fell out of a helicopter and landed 30 feet below in a lily pad.  The examiner stated that there was a possibility that this event could have caused trauma to the Veteran's cervical spine, which in turn could cause chronic ongoing headaches if left undiagnosed and untreated.  The examiner stated that it was prudent to get an MRI of the cervical spine to rule out any underlying structural pathology that could be present and could be contributory or causative for the chronic unexplained headaches.  The examiner stated that further testing with MRI cervical spine should be done at this juncture since there seemed to be continued request for reevaluation as the Veteran asserted the headaches began with service and had continued and no clear associated cause had been found.  

The May 2013 VA examination report also provides the opinion that there was no "clear evidence" to support or suggest that the Veteran's current complaints of chronic headaches was caused by PTSD, malaria and bouts of fever, hepatitis C or treatment, prior polysubstance abuse, or Agent Orange exposure.  There was no "clear causative association" with the other service-connected disabilities and chronic ongoing headaches, migraines, etc., regarding known causation or etiology.  

The Board finds that these opinions use an incorrect standard of review and are therefore inadequate.  The correct standard is not whether there is "clear" evidence or "clear" causative association, but whether there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, with the benefit of the doubt being given to the claimant.  38 U.S.C.A. § 5107(b).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who offered the November 2011 VA opinion (or a suitable substitute if this individual is unavailable) for an addendum opinion as whether the Veteran's headaches are caused or aggravated by his service-connected PTSD.  The examiner is requested to review the entire record, including the November 2011 VA addendum.  

Following a review of the relevant medical evidence in the claims file, the examiner is asked to opine: (1) whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's headaches are aggravated by his service-connected PTSD.  The examiner should address notations in outpatient treatment records the noncompliance with his medications may cause or exacerbate headaches.  The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

The examiner is requested to provide a rationale for any opinion expressed.  

2.  Conduct an MRI of the Veteran's cervical spine, pursuant to the May 2013 VA examination report.  

3.  Then, forward the Veteran's claims folder to the examiner who offered the May 2013 VA opinion (or a suitable substitute if this individual is unavailable) for an addendum opinion as whether the Veteran's tension and migraine headaches (as diagnosed in the May 2013 VA examination report) are caused by a cervical spine disability, or are caused or aggravated by his service-connected PTSD, malaria, and residuals of shell fragment wounds of the neck, arm, and buttocks.  The examiner is requested to review the entire record, including the May 2013 VA examination report and the report of the cervical spine MRI requested above in paragraph 2.

Following a review of the relevant medical evidence in the claims file, the examiner is asked to opine: (1) whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's tension or migraine headaches are the result of a cervical spine condition; and (2) whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's tension of migraine headaches are aggravated by his service-connected PTSD, malaria, and residuals of shell fragment wounds of the neck, arm, and buttocks.  The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

The examiner is requested to provide a rationale for any opinion expressed.  

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


